ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1: The primary reason for the allowance of claim 1 is the inclusion of the limitations wherein “ …a first shallow trench isolation (STI) structure through a portion of the LVPW region between and adjacent to the first P+ implant and the first N+ implant; a second STI structure through a portion of the DNWELL region and NW; and a gate over the PWHV region having an edge aligned with an edge of the second P+ implant “, whereas, when considered with its remaining limitations, in all of the is not found in the prior art references.

Regarding Claim 13: The primary reason for the allowance of claim 13 is the inclusion of the limitations wherein “ … a first and a second contact formed over the first and second P+ and N+ implants, respectively, and an electrical contact over the second N+ implant, wherein the LVPW region is formed with an edge extended a distance past an edge of the second P+ implant and under a portion of the gate “, whereas, when considered with its remaining limitations, in all of the is not found in the prior art references.


Regarding Claim 15: The primary reason for the allowance of claim 15 is the inclusion of the limitations wherein “ … a first and a second p-type (P+) implant laterally separated in a portion of the LVPW region, an edge of the second P+ implant aligned with an edge of the gate; a first n-type (N+) implant in the LVPW region formed between and adjacent to the first STI structure and the second P+ implant and a second N+ in the NW adjacent to the second STI structure; and a first and a second contact formed over the first and second P+ and N+ implants, respectively, and an electrical contact over the second N+ implant, 13 Attorney Docket No.: ISG148-US-DIV (P8684US01) wherein the LVPW region is formed with an edge terminated a distance before an edge of the second P+ implant closest to the gate “, whereas, when considered with its remaining limitations, in all of the is not found in the prior art references.

Claims 2-12, 14 and 16-20 are allowable by virtue of each claim’s respective dependency upon an allowable independent base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/Charles N. Ausar-El/
Examiner
Art Unit 2819
10/23/2021



/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819